Appeal from an order of the Washington County Special Term, dated November 25, 1944, and entered in the Washington County Clerk’s office December 19, 1944, dismissing a writ of habeas corpus and remanding relator to the custody of the Warden of Great Meadow Prison. Permission to prosecute" the appeal as a poor person on a typewritten record was granted January 10, 1945. Relator was convicted in Erie County of the crime of forgery in the second degree and sentenced to a term of not less than four years nor more than eight years. On September 6, 1935, he was released on parole and taken *797into custody by the Massachusetts authorities. On March 30, 1941, relator was convicted in Massachusetts of the crime of larceny by check, which, under our law, would be forgery in the second degree. He was declared delinquent by the New York Board of Parole and returned to Great Meadow Prison September 13, 1941, after waiving extradition, and is now being held to serve the balance of his maximum sentence which, according to the return, will expire on November 20, 1946. He is properly held in prison under section 219 of the Correction Law. (People ex rel. Ingenito v. Warden, etc., Auburn Prison, 293 N. Y. 803.) Order affirmed, without costs. All concur.